 



Exhibit 10.18
(THE MCGRAW HILL COMPANIES LOGO) [y50265y5026501.gif]
THE McGRAW-HILL COMPANIES, INC.
SENIOR EXECUTIVE SUPPLEMENTAL
DEATH, DISABILITY & RETIREMENT BENEFITS PLAN
(Amended and restated effective as of January 1, 2008)

 



--------------------------------------------------------------------------------



 



THE McGRAW-HILL COMPANIES, INC.
SENIOR EXECUTIVE SUPPLEMENTAL
DEATH, DISABILITY & RETIREMENT BENEFITS PLAN
(Amended and restated effective as of January 1, 2008)
ARTICLE I
PURPOSE
          The Company desires to retain the services of and provide rewards and
incentives to members of a select group of management employees who contribute
to the success of the Company.
          In order to achieve this objective, the Company has adopted the Plan
to provide disability or supplemental retirement benefits for certain management
employees who become Members of such Plan and supplemental death benefits for
the Beneficiaries of deceased Members.
ARTICLE II
DEFINITIONS
          The following words and phrases as used herein shall have the
following meanings:
          SECTION 2.01 “Actuarial Equivalent” or “Actuarially Determined” means
a benefit of equivalent value when computed on the basis of 7% interest
compounded annually and the 1971 group mortality tables (determined separately
by sex).
          SECTION 2.02 “Attained Age” or “Attaining Age” means the age of a
Member as of his last birthday.
          SECTION 2.03 “Basic Long-Term Disability Plan” means The McGraw-Hill
Companies, Inc. Long Term Disability Plan, as amended from time to time (or any
successor plan).
          SECTION 2.04 “Beneficiary” means the person, persons or entity
designated by the Member to receive any benefits payable under the Plan. Any
Member’s Beneficiary designation shall be made in a written instrument filed
with the Company and shall become effective only when received, accepted and
acknowledged in writing by the Company.
          SECTION 2.05 “Board” means the Board of Directors of the Company.
          SECTION 2.06 “Cause” means the Member’s misconduct in respect of the
Member’s obligations to the Company or other acts of misconduct by the Member
occurring during the course of the Member’s employment, which in either case
results in or could reasonably be expected to result in material damage to the
property, business or reputation of the

2



--------------------------------------------------------------------------------



 



Company; provided that in no event shall unsatisfactory job performance alone be
deemed to be “Cause”; and, provided, further, that no termination of employment
that is carried out at the request of a person seeking to accomplish a Change in
Control or otherwise in anticipation of a Change in Control shall be deemed to
be for “Cause.”
          SECTION 2.07 “Change in Control” means the first to occur of any of
the following events:
     (i) An acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (1) the then outstanding shares of Common Stock (the
“Outstanding Common Stock”) or (2) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Voting Securities”); excluding, however,
the following: (1) any acquisition directly from the Company, other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from the Company;
(2) any acquisition by the Company; (3) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any entity
controlled by the Company; or (4) any acquisition pursuant to a transaction
which complies with clauses (A), (B) and (C) of subsection (iii) of this
Section 2.07; or
     (ii) A change in the composition of the Board such that the Directors who,
as of the Effective Date, constitute the Board (such Board shall be hereinafter
referred to as the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, for purposes of this
Section 2.07, that any individual who becomes a Director subsequent to the
Effective Date, whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of those Directors
who were members of the Incumbent Board (or deemed to be such pursuant to this
proviso) shall be considered as though such Director were a member of the
Incumbent Board; but, provided further, that any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board shall
not be so considered as a member of the Incumbent Board; or
     (iii) Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company
(“Corporate Transaction”); excluding, however, such a Corporate Transaction
pursuant to which (A) all or substantially all of the individuals and entities
who are the beneficial owners, respectively, of the Outstanding Common Stock and
Outstanding Voting Securities immediately prior to such Corporate Transaction
will beneficially own, directly or indirectly, more than 50% of, respectively,
the outstanding shares of common stock, and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Corporate
Transaction (including, without limitation, a corporation which as a result

3



--------------------------------------------------------------------------------



 



of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Corporate Transaction, of the Outstanding Common Stock and Outstanding Voting
Securities, as the case may be, (B) no Person (other than the Company, any
employee benefit plan (or related trust) of the Company or such corporation
resulting from such Corporate Transaction) will beneficially own, directly or
indirectly, 20% or more of, respectively, the outstanding shares of common stock
of the corporation resulting from such Corporate Transaction or the combined
voting power of the outstanding voting securities of such corporation entitled
to vote generally in the election of directors except to the extent that such
ownership existed prior to the Corporate Transaction, and (C) individuals who
were members of the Incumbent Board will constitute at least a majority of the
members of the board of directors of the corporation resulting from such
Corporate Transaction; or
     (iv) The approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.
          SECTION 2.08 “Claimant” has the meaning set forth in Section 9.01 of
the Plan.
          SECTION 2.09 “Code” means the Internal Revenue Code of 1986, as
amended from time to time, and the applicable rules and regulations promulgated
thereunder.
          SECTION 2.10 “Committee” means the Compensation Committee of the
Board.
          SECTION 2.11 “Common Stock” means the common stock, $1.00 par value
per share, of the Company.
          SECTION 2.12 “Company” means The McGraw-Hill Companies, Inc., a
corporation organized under the laws of the State of New York, or any successor
corporation.
          SECTION 2.13 “Death Benefit” means any benefit paid to a Beneficiary
upon the death of a Member as provided under the terms of the Plan.
          SECTION 2.14 “Director” means an individual who is a member of the
Board.
          SECTION 2.15 “Disability” or “Disabled” means the Member (i) is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months; or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company.

4



--------------------------------------------------------------------------------



 



          SECTION 2.16 “Distribution Date” means a Member’s Retirement Date or,
if the Member is a Specified Employee as of his Employment Termination Date, the
six-month anniversary of such date.
          SECTION 2.17 “Early Retirement” means a Member’s retirement during the
period commencing on the first day of the month coincident with or immediately
following the Member’s 50th birthday and ending on the Member’s Normal
Retirement Date.
          SECTION 2.18 “Effective Date” has the meaning set forth in
Section 12.07 of the Plan.
          SECTION 2.19 “Employment Termination Date” means the date of a
Member’s “separation from service” from the Company within the meaning of
Section 409A(a)(2)(A)(i) of the Code.
          SECTION 2.20 “ERISA” means the Employee Retirement Income Security Act
of 1974, as amended from time to time, and the applicable rules and regulations
promulgated thereunder.
          SECTION 2.21 “Excess Benefit Plan” means The McGraw-Hill Companies,
Inc. Employee Retirement Plan Supplement, Standard & Poor’s Employee Retirement
Plan Supplement and any amendments or successor plans thereto.
          SECTION 2.22 “Exchange Act” means the Securities Exchange Act of 1934,
as amended from time to time, and the applicable rules and regulations
promulgated thereunder.
          SECTION 2.23 “Extension Notice” has the meaning set forth in
Section 9.01 of the Plan.
          SECTION 2.24 “Final Monthly Earnings” means:
     (i) For purposes of Article V and Article VIII, (1) the sum of (x) a
Member’s highest rate of annual base salary in effect during the 36-month period
immediately preceding retirement (other than pursuant to Section 5.02 of the
Plan), termination without Cause pursuant to Section 5.03 of the Plan, or
termination following a Change in Control as provided in Article VIII, and
(y) the Member’s highest 100% target annual short-term incentive opportunity
during that same 36-month period (2) divided by 12; or
     (ii) For purposes of Article VII, (1) the greater of (A) 1.5 times a
Member’s annual base salary in effect immediately preceding the date of the
Member’s Disability or (B) the sum of (x) the Member’s highest rate of annual
base salary in effect during any portion of such 36-month period occurring prior
to January 1, 2005, and during which the Member participated in the Plan, and
(y) the Member’s highest 100% target annual short-term incentive opportunity
during that same portion of such 36-month period (2) divided by 12.

5



--------------------------------------------------------------------------------



 



          SECTION 2.25 “Good Reason” means voluntary termination based on any of
the following: (1) reduction in the Member’s base salary, (2) reduction of the
Member’s incentive compensation award opportunities, (3) transfer of the Member
to a principal business location so as to increase the distance between the
principal business location and such Member’s place of residence at the time of
the Change in Control by more than 35 miles, (4) significant reduction in the
Member’s responsibilities and status within the Company or a change in the
Member’s title or office without prior written consent, (5) involuntary
discontinuation of the Member’s participation in any life insurance, health and
accident or disability plan maintained by the Company, (6) involuntary
elimination of the Member’s paid vacation or (7) for any reason during the
30-day period following the first anniversary of a Change in Control.
          SECTION 2.26 “Member” means an employee who is part of a select group
of management and has become a Member as provided in Article IV hereof.
          SECTION 2.27 “Monthly Disability Income” means a monthly income due a
Disabled Member as provided in Article VII hereof.
          SECTION 2.28 “Monthly Retirement Income” means a monthly income due a
Retired Member which shall commence as of his Distribution Date and continue for
the period provided herein.
          SECTION 2.29 “Named Fiduciary” means the Executive Vice President,
Human Resources of the Company.
          SECTION 2.30 “Normal Retirement Date” means the first day of the month
coincident with or immediately following the Member’s 65th birthday.
          SECTION 2.31. “Plan” means The McGraw-Hill Companies, Inc. Senior
Executive Supplemental Death, Disability & Retirement Benefits Plan, as amended
from time to time.
          SECTION 2.32 “Primary Social Security” means the estimated Primary
Insurance Amount (payable monthly) available to a Member at age 62, or his
Distribution Date, whichever is later, under the Social Security Act in effect
at that time.
          SECTION 2.33 “Qualified Plan” means the Employee Retirement Plan of
The McGraw-Hill Companies, Inc. and its Subsidiaries, the Retirement Plan for
Employees of Standard & Poor’s Corporation and Participating Subsidiaries and
any amendments or successor plans thereto.
          SECTION 2.34 “Retired Member” means any Member of the Plan who has
qualified for retirement and has retired, and who is eligible to receive a
Monthly Retirement Income by direction of the Committee. The term “Retired
Member” shall also include any Member terminated without Cause and who is
eligible to receive a Monthly Retirement Income pursuant to Section 5.03 of the
Plan, and any Member for whom the Committee has approved a Monthly Retirement
Income under Section 5.02 of the Plan.

6



--------------------------------------------------------------------------------



 



          SECTION 2.35 “Retirement Date” means the first day of the month
coincident with or immediately following the Member’s Employment Termination
Date due to any of the following: (1) retirement pursuant to Sections 5.01 or
5.03 of the Plan, (2) termination without Cause or retirement if so approved by
the Committee pursuant to Section 5.02 of the Plan, (3) termination without
Cause pursuant to Section 5.03 of the Plan, or (4) termination for any reason
described in Sections 8.02 or 8.03 of the Plan.
          SECTION 2.36 “Specified Employee” means a specified employee within
the meaning of Section 409A(a)(2)(b)(i) of the Code.
ARTICLE III
ADMINISTRATION
          SECTION 3.01 Administration. The Plan shall be administered by the
Committee, which shall have full authority to construe and interpret the Plan,
to establish, amend and rescind rules and regulations relating to the Plan, and
to take all such actions and make all such determinations in connection with the
Plan as it may deem necessary or desirable.
          SECTION 3.02 Binding Effect of Decisions. Subject to Article IX, the
decision or action of the Committee in respect to any question arising out of or
in connection with the administration, interpretation and application of the
Plan and the rules and regulations promulgated hereunder shall be final,
conclusive and binding upon all persons having any interest in the Plan.
          SECTION 3.03 Indemnification. To the fullest extent permitted by law,
the Committee and the Board (and each member thereof), and any employee of the
Company and its affiliates to whom fiduciary responsibilities have been
delegated under the Plan, shall be indemnified by the Company against any
claims, and the expenses of defending against such claims, resulting from any
action or conduct relating to the administration of the Plan, except claims
arising from gross negligence, willful neglect or willful misconduct.
ARTICLE IV
MEMBERSHIP
          SECTION 4.01 Eligible Members. Eligibility for membership in the Plan
shall be determined by the Committee in its sole discretion, on an individual
basis; provided that each individual who was a Member immediately prior to the
effective date of this amendment and restatement shall continue to be a Member
on such date, subject to the terms and provisions of the Plan.
          SECTION 4.02 Removal of Members. (a) The Committee shall also have the
right to remove a Member from the Plan at any time in its sole discretion if the
Member is no longer eligible to participate in the Plan under the terms of
Section 4.04 of the Plan.

7



--------------------------------------------------------------------------------



 



          (b) A Member whose benefits under the Plan have commenced to be paid
shall not be removed from membership in the Plan and such benefits shall not be
terminated thereafter for any reason.
          (c) If a Member whose benefits under the Plan have not commenced to be
paid is removed from the Plan, all future benefits payable under the Plan to the
Member or his Beneficiary shall cease.
          (d) Notwithstanding anything contained herein to the contrary,
Article VIII shall be applicable to a Member who is removed from the Plan
following the Change in Control.
          SECTION 4.03 Continuous Employment Requirement. Subject to
Section 8.02 of the Plan, the payment of benefits to the Member or his
Beneficiary under the Plan is conditioned upon the continuous employment of the
Member by the Company (including periods of disability and authorized leaves of
absence) from the date of the Member’s participation in the Plan until the
Member’s Retirement Date, Disability or death, whichever first occurs.
          SECTION 4.04 Compensation Requirement. Employees who are selected to
participate in the Plan shall be chosen from employees who are in Executive
Compensation Band 1 and Executive Compensation Band 2.
ARTICLE V
MONTHLY RETIREMENT INCOME
          SECTION 5.01 Normal Retirement. (a) A Member who retires on his Normal
Retirement Date shall be entitled to receive, commencing on the Member’s
Distribution Date, a Monthly Retirement Income under the Plan as calculated by
the Committee. The amount of a Member’s Monthly Retirement Income shall be 55%
of Final Monthly Earnings reduced by the amounts set forth in Sections 5.01(b),
5.01(c), 5.01(d) and 5.01(e) of the Plan.
          (b) One hundred percent (100%) of his monthly Primary Social Security
benefit as of the Member’s Retirement Date.
          (c) One hundred percent (100%) of the monthly income, received from
the Qualified Plan and the Excess Benefit Plan as of the Member’s Retirement
Date. Such amount shall be Actuarially Determined as of the Member’s Retirement
Date as a life annuity payable in equal monthly installments, regardless of the
actual form of payment.
          (d) One hundred percent (100%) of benefits received from the qualified
pension plans of any previous employers. Such amounts shall be Actuarially
Determined as of the Member’s Retirement Date as a life annuity payable in equal
monthly installments, regardless of the actual form of payment.
          (e) The annuity value of the hypothetical account balance maintained
in accordance with the Qualified Plan as of as of the Member’s Retirement Date.
This amount shall be determined, in accordance with the rules of the Qualified
Plan for this determination, as a life

8



--------------------------------------------------------------------------------



 



annuity payable in equal monthly installments. This value will be determined so
as to reflect the same reduction for early commencement as the Qualified Plan
benefit in Section 5.01(c) of the Plan.
          SECTION 5.02 Early Retirement With Committee Approval. (a) A Member
(i) between the ages of 50-54 who elects Early Retirement or whose employment is
terminated by the Company other than for Cause and who has ten years or more of
continuous service with the Company, or (ii) who elects Early Retirement or
whose employment is terminated without Cause subsequent to Attaining Age 55 and
less than ten years of continuous service with the Company, may, with the
written approval of the Committee, receive a Monthly Retirement Income, if any,
in such amount and containing such terms and conditions as may be determined by
the Committee. Further, a Member for whom the Committee has approved a Monthly
Retirement Income under this Section 5.02 and who is between the ages of 50-54,
shall begin to receive, upon the later of the Member’s Distribution Date and the
first day of the month coincident with or immediately following Attaining Age
55, such Monthly Retirement Income as described in this Section 5.02.
          (b) If such Member dies, however, before Attaining Age 55 and the
Member had elected a joint and survivor annuity option at the time of such
Member’s retirement or termination of employment, then the deceased Member’s
spouse, if such spouse is still surviving, shall receive reduced Monthly
Retirement Income payments hereunder at the time when the deceased Member would
have Attained Age 55.
          (c) If a Member is approved for a Monthly Retirement Income payment
under this Section 5.02, the Member also may be entitled to receive a
post-retirement Death Benefit in accordance with the provisions of Section 6.03
of the Plan, provided that at the time the Monthly Retirement Income payment is
approved hereunder for the Member the Committee also approves the payment of the
post-retirement Death Benefit for the Member.
          SECTION 5.03 Early Retirement After Age 55. (a) A Member who has
Attained Age 55, has ten years or more of continuous service with the Company
and either elects Early Retirement or is terminated by the Company other than
for Cause, shall receive, commencing on the Member’s Distribution Date, a
Monthly Retirement Income equal to 55% of Final Monthly Earnings reduced by 4%
for every year that the Member’s Attained Age on his Retirement Date is less
than 65, as set forth in the following table:

9



--------------------------------------------------------------------------------



 



                          MONTHLY             RETIREMENT             INCOME AS A
ATTAINED AGE   BENEFIT FORMULA       PERCENT OF AT RETIREMENT   AS A % OF FINAL
  REDUCTION   FINAL MONTHLY DATE   MONTHLY EARNINGS   FACTOR   EARNINGS 55  
    55%   40%       33.0% 56   55   36   35.2 57   55   32   37.4 58   55   28  
39.6 59   55   24   41.8 60   55   20   44.0 61   55   16   46.2 62   55   12  
48.4 63   55   8   50.6 64   55   4   52.8

          A Member’s Monthly Retirement Income shall be further reduced by the
amounts set forth in Sections 5.03(b), 5.03(c), 5.03(d) and 5.03(e) of the Plan.
          (b) One hundred percent (100%) of his Primary Social Security benefit
as of the Member’s Retirement Date. A Member who retires prior to Attaining Age
62 shall have his benefits reduced by his Primary Social Security payable at age
62 regardless of whether it is received.
          (c) One hundred percent (100%) of the monthly income, calculated in
the form of a straight life annuity, that he receives from the Qualified Plan
and the Excess Benefit Plan as of the Member’s Retirement Date. Such amount
shall be Actuarially Determined as of the Member’s Retirement Date as a life
annuity payable in equal monthly installments, regardless of the actual form of
payment.
          (d) One hundred percent (100%) of benefits received from the qualified
pension plans of any previous employers. Such amounts shall be Actuarially
Determined as of the Member’s Retirement Date as a life annuity payable in equal
monthly installments, regardless of the actual form of payment.
          (e) The annuity value of the hypothetical account balance maintained
in accordance with the Qualified Plan as of the Member’s Retirement Date. This
amount shall be determined, in accordance with the rules of the Qualified Plan
for this determination, as a life annuity payable in equal monthly installments.
This value will be determined so as to reflect the same reduction for early
commencement as the Qualified Plan benefit in Section 5.03(c) of the Plan.
          SECTION 5.04 Minimum Service Requirement. A Member who has less than
ten years of continuous service with the Company and who elects Early Retirement
without the

10



--------------------------------------------------------------------------------



 



written consent of the Committee shall not be entitled to receive a Monthly
Retirement Income under the terms of the Plan.
          SECTION 5.05 Retirement After Age 65. If a Member remains in the
employ of the Company subsequent to his Normal Retirement Date, no Monthly
Retirement Income shall be paid until the Member’s Distribution Date. At that
time he shall be entitled to receive a Monthly Retirement Income calculated as
though he had retired on his Normal Retirement Date.
          SECTION 5.06 Form of Payment. The basic form of Monthly Retirement
Income (to which the formula indicated in Section 5.01 of the Plan applies)
shall be a monthly income commencing on the Member’s Distribution Date and
continuing for his life. Alternatively, the Member shall be entitled to receive
any Actuarially Equivalent life annuity that is permitted under the Qualified
Plan, subject to the requirements of Section 409A(a)(4)(C) of the Code. The
Member’s Monthly Retirement Income shall in all circumstances be calculated as
of the Member’s Retirement Date, as if such benefits commenced on such date. If
the Member is a Specified Employee as of his Employment Termination Date, then
the payments that otherwise would have been paid to the Member prior to his
Distribution Date shall be paid to the Member in a lump sum on such date.
Interest at the rate used to determine Actuarially Equivalent benefits under the
Plan shall be credited on such payments for the period, if any, commencing on
the Member’s Normal Retirement Date (or, if later the Member’s Retirement Date),
and ending on the Member’s Distribution Date.
ARTICLE VI
DEATH BENEFITS
          SECTION 6.01. In the event of the death of a Member or a Disabled
Member prior to his Retirement Date, in lieu of a Monthly Retirement Income or
Monthly Disability Benefit, the Member’s Beneficiary shall be entitled to
receive a lump-sum Death Benefit within 60 days following the Member’s date of
death. Such pre-retirement Death Benefit shall be equal to 400% of the Member’s
annual base salary in effect at the time of his death.
          SECTION 6.02. In the event of the death of a Retired Member subsequent
to Attaining Age 55, the Member’s Beneficiary shall be entitled to receive a
lump-sum Death Benefit in an amount equal to 100% of the Member’s annual base
salary in effect at the Member’s Retirement Date. This Death Benefit is in
addition to any Monthly Retirement Income benefits that may be payable to a
Member’s Beneficiary.
          SECTION 6.03. In the event of the death of a Member who has been
approved for a Monthly Retirement Income payment and for a Death Benefit under
Section 5.02 of the Plan, the Member’s Beneficiary shall be entitled to receive
a lump-sum Death Benefit in an amount equal to 100% of the Member’s annual base
salary in effect at the time of the Member’s retirement or termination of
employment.

11



--------------------------------------------------------------------------------



 



ARTICLE VII
DISABILITY BENEFITS
          SECTION 7.01. (a) If a Member is determined to be Disabled prior to
his Normal Retirement Date, the Disabled Member shall be entitled to receive a
Monthly Disability Income equal to 50% of the Member’s Final Monthly Earnings
reduced by Sections 7.01(b), 7.01(c) and 7.01(d) of the Plan. Such income
benefit shall be payable to the Member until Attaining Age 65 or death,
whichever first occurs.
          (b) One hundred percent (100%) of his monthly benefit received from
the Basic Long-Term Disability Plan, payments from Social Security, Workers’
Compensation and/or other federal, state or employer group insurance plans.
          (c) One hundred percent (100%) of his monthly income paid from the
Qualified Plan. Such amount shall be Actuarially Determined as a life annuity
payable in equal monthly installments, regardless of the actual form of payment.
          (d) One hundred percent (100%) of benefits received from the qualified
pension plans of any previous employers. Such amounts shall be Actuarially
Determined as a life annuity payable in equal monthly installments, regardless
of the actual form of payment.
          SECTION 7.02. Upon Attaining Age 65, the Disabled Member shall be
entitled to receive a Monthly Retirement Income under Section 5.01 of the Plan.
ARTICLE VIII
SPECIAL RULES IN THE EVENT OF A CHANGE IN CONTROL
          SECTION 8.01. Notwithstanding anything to the contrary in any other
section of the Plan, in the event of a Change in Control, neither the Company
nor the Board or the Committee shall thereafter terminate, modify or amend, in
whole or in part, any or all of the provisions of the Plan.
          SECTION 8.02. (a) If the employment of a Member is terminated
voluntarily for Good Reason within 24 months after a Change in Control that is a
“change in control event” within the meaning of Section 409A(a)(2)(A)(v) of the
Code or is involuntarily terminated (except for Cause) at any time after such a
Change in Control, said Member shall receive on the Member’s Distribution Date a
lump-sum distribution computed as of such date of the Actuarial Equivalent of
the monthly benefit he would have received under the Plan as if (1) he had
continued as an employee of the Company until the later of Attaining Age 50 or
his Retirement Date, and he had then elected to receive payments under the Plan;
(2) he had at least 10 years of continuous service with the Company as of the
date of the Change in Control; and (3) he was granted written consent for Early
Retirement under the Plan by the Committee. The lump-sum Actuarial Equivalent of
the monthly benefit he would have received shall be determined by assuming that
he had continued in the employment of the Company until the later of Attaining
Age 50 or his Retirement Date, and if under age 50 by assuming that he received
the Final Monthly Earnings that he was receiving on his Employment Termination
Date until Attaining

12



--------------------------------------------------------------------------------



 



Age 50. The amount shall be determined by computing the amounts set forth in
Sections 8.02(b) through 8.02(f) of the Plan, and then subtracting the sum of
the amounts in Sections 8.02(c), 8.02(d), 8.02(e), and 8.02(f) of the Plan from
the amount in Section 8.02(b) of the Plan.
          (b) The lump-sum Actuarial Equivalent computed as of the Member’s
Distribution Date of a benefit payable monthly for life in the amount of a
percentage, as specified in the schedule below, of the Member’s Final Monthly
Earnings that he was receiving on his Employment Termination Date, assuming
payments commence on the later of the Member’s Distribution Date or his 55th
birthday.

          BENEFIT AMOUNT ATTAINED AGE AT   AS A % OF FINAL RETIREMENT DATE  
MONTHLY EARNINGS Age 60 and below       44.0% 61   46.2 62   48.4 63   50.6 64  
52.8 65   55.0

          In addition, a Member shall receive on his Distribution Date a
lump-sum distribution of the Actuarial Equivalent of the post-retirement
lump-sum Death Benefit described in Sections 6.02 and 6.03 of the Plan, with the
Actuarial Equivalent computed as of the Member’s Distribution Date, and for a
Member under age 50, assuming that the Death Benefit would be payable only if
death occurred after Attaining Age 50.
          The payments pursuant to this Section 8.02 shall be in lieu of
payments to be made pursuant to Articles V and VI hereof.
          (c) The lump-sum Actuarial Equivalent computed as of the Member’s
Distribution Date of 100% of the monthly Primary Social Security benefit. If, as
of his Employment Termination Date, the Member has not Attained Age 50, then the
monthly Primary Social Security benefit will be calculated by assuming that he
had continued in the employment of the Company until Attaining Age 50 and by
assuming that he received the same Final Monthly Earnings until that date. For
all Members, the Primary Social Security benefit will be computed assuming he
received no earnings after the later of Attaining Age 50 or his Employment
Termination Date until Attaining Age 62.
          (d) The lump-sum Actuarial Equivalent computed as of the Member’s
Distribution Date of 100% of his monthly income calculated in the form of a
straight life annuity under the Qualified Plan, commencing as of the earliest
date (but not before the Member’s Distribution Date) that the Member would be
eligible to begin to receive monthly benefits from the Qualified Plan. If as of
his Employment Termination Date the Member has not Attained Age 50 then the
benefit to be received from the Qualified Plan will be calculated by assuming he
had continued in the employment of the Company until Attaining Age 50, and by
assuming that he received the same Final Monthly Earnings that he was receiving
as of his Employment

13



--------------------------------------------------------------------------------



 



Termination Date until Attaining Age 50, and assuming that he had continued to
accrue a benefit under the Qualified Plan until Attaining Age 50. The benefit
from the Qualified Plan payable as of the earliest date that the Member could
elect to receive a benefit under the Qualified Plan (or the Member’s
Distribution Date, if later) shall be reduced for early commencement (if any)
according to the provisions of the Qualified Plan in effect as of the date of
the Change in Control.
          (e) The balance of the hypothetical account maintained in accordance
with the Qualified Plan, reflecting hypothetical Member and Company
contributions, and the assumed investment return, accumulated to the later of
the Member’s Distribution Date or Attaining Age 50.
          (f) The lump-sum Actuarial Equivalent of the benefits, if any, the
Member is eligible to receive from qualified plans of any previous employers,
determined as of the Member’s Distribution Date assumed to be payable as of the
earliest date that the Member could elect to have the benefit payable, or his
age as of the Member’s Distribution Date, if later.
          SECTION 8.03. Except as set forth in Section 8.02 of the Plan, if the
employment of a Member is terminated voluntarily for any reason at any time
after a Change in Control that is a “change in control event” within the meaning
of Section 409A(a)(2)(A)(v) of the Code has occurred, said Member shall receive
on his Distribution Date a lump-sum distribution computed as of the Member’s
Retirement Date of the Actuarial Equivalent of the monthly benefit he is
entitled to receive under the Plan pursuant to Article V and adjusted for
interest payable in accordance with the last sentence of Section 5.06 of the
Plan. In addition, said Member shall receive on his Distribution Date a lump-sum
distribution of the Actuarial Equivalent of the post-retirement lump-sum Death
Benefit described in Sections 6.02 and 6.03 of the Plan, computed as described
in the second paragraph of Section 8.02(b) of the Plan.
          SECTION 8.04. In the event of a Change in Control, the Committee shall
elect either to:
     (i) if such Change in Control is a “change in control event” within the
meaning of Section 409A(a)(2)(A)(v) of the Code, provide each Retired Member
with a lump-sum distribution of the Actuarial Equivalent of his Monthly
Retirement Income and, in addition, provide each Retired Member with a lump-sum
distribution of the Actuarial Equivalent of the post-retirement lump-sum Death
Benefit described in Sections 6.02 and 6.03 of the Plan, in each case computed
as of the date of such distribution and subject to and in accordance with the
requirements of Treasury Regulation Section 1.409A-3(j)(4)(ix) (or any successor
provision); or
     (ii) provide sufficient funds to the existing “rabbi trust” for which The
Bank of New York has been designated as trustee (or to any successor trustee),
or in lieu of The Bank of New York, as trustee, to any similar legal entity
selected by the Committee, to protect the Monthly Retirement Income and the
post-retirement lump-sum Death Benefits which shall be payable to each Retired
Member pursuant to Articles V and VI hereof.

14



--------------------------------------------------------------------------------



 



          In the event the Committee does not elect to comply with (i) or
(ii) above within 30 days after a Change in Control has occurred, or such Change
in Control is not a “change in control event” within the meaning of
Section 409A(a)(2)(A)(v) of the Code, it shall be deemed as if the Committee had
elected to comply with (ii) above, and the funds referred to in (ii) shall be
provided to such trust within 15 days thereafter. Any payments pursuant to
Section 8.04(i) of the Plan shall be in lieu of any further benefits under the
Plan.
          SECTION 8.05. The provisions of this Article VIII shall supersede and
take precedence over the provisions of any of the other sections of the Plan.
          SECTION 8.06. The reasonable legal fees incurred by any Member (or
former Member who was a Member when the Change in Control occurred) or Retired
Member to enforce his valid rights under this Article VIII shall be paid for by
the Company to the Member or Retired Member in addition to sums otherwise due
under the Plan, whether or not the Member or Retired Member is successful in
enforcing his rights or whether or not the matter is settled; provided that such
payment shall be made not later than the end of the taxable year in which such
legal fees are incurred; provided, further, that no such payment shall be made
after the last day of the sixth year following the Member or Retired Member’s
Employment Termination Date.
ARTICLE IX
CLAIMS PROCEDURE
          SECTION 9.01 Claims. In the event any person or his authorized
representative (a “Claimant”) disputes the amount of, or his entitlement to, any
benefits under the Plan or their method of payment, such Claimant shall file a
claim in writing with, and on the form prescribed by, the Named Fiduciary for
the benefits to which he believes he is entitled, setting forth the reason for
his claim. The Claimant shall have the opportunity to submit written comments,
documents, records and other information relating to the claim and shall be
provided, upon request and free of charge, reasonable access to and copies of
all documents, records or other information relevant to the claim. The Named
Fiduciary shall consider the claim and within 90 days of receipt of such claim,
unless special circumstances exist which require an extension of the time needed
to process such claim, the Named Fiduciary shall inform the Claimant of its
decision with respect to the claim. In the event of special circumstances, the
response period can be extended for an additional 90 days, as long as the
Claimant receives written notice advising of the special circumstances and the
date by which the Named Fiduciary expects to make a determination (the
“Extension Notice”) before the end of the initial 90-day response period
indicating the reasons for the extension and the date by which a decision is
expected to be made. If the Named Fiduciary denies the claim, the Named
Fiduciary shall give to the Claimant (i) a written notice setting forth the
specific reason or reasons for the denial of the claim, including references to
the applicable provisions of the Plan, (ii) a description of any additional
material or information necessary to perfect such claim along with an
explanation of why such material or information is necessary, and
(iii) appropriate information as to the Plan’s appeals procedures as set forth
in Section 9.02 of the Plan.
          SECTION 9.02 Appeal of Denial. A Claimant whose claim is denied by the
Named Fiduciary and who wishes to appeal such denial must request a review of
the Named

15



--------------------------------------------------------------------------------



 



Fiduciary’s decision by filing a written request with the Committee for such
review within 60 days after such claim is denied. Such written request for
review shall contain all relevant comments, documents, records and additional
information that the Claimant wishes the Committee to consider, without regard
to whether such information was submitted or considered in the initial review of
the claim by the Named Fiduciary. In connection with that review, the Claimant
may examine, and receive free of charge, copies of pertinent Plan documents and
submit such written comments as may be appropriate. Written notice of the
decision on review shall be furnished to the Claimant within 60 days after
receipt by the Committee of a request for review. In the event of special
circumstances which require an extension of the time needed for processing, the
response period can be extended for an additional 60 days, as long as the
Claimant receives an Extension Notice. If the Committee denies the claim on
review, notice of the Committee’s decision shall include (i) the specific
reasons for the adverse determination, (ii) references to applicable Plan
provisions, (iii) a statement that the Claimant is entitled to receive, free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claim and (iv) a statement of the Claimant’s right
to bring an action under Section 502(a) of ERISA following an adverse benefit
determination on a review and a description of the applicable limitations period
under the Plan. The Claimant shall be notified no later than five days after a
decision is made with respect to the appeal.
          SECTION 9.03 Statute of Limitations. A Claimant wishing to seek
judicial review of an adverse benefit determination under the Plan, whether in
whole or in part, must file any suit or legal action, including, without
limitation, a civil action under Section 502(a) of ERISA, within three years of
the date the final decision on the adverse benefit determination on review is
issued or should have been issued under Section 9.02 of the Plan or lose any
rights to bring such an action. If any such judicial proceeding is undertaken,
the evidence presented shall be strictly limited to the evidence timely
presented to the Named Fiduciary. Notwithstanding anything in the Plan to the
contrary, a Claimant must exhaust all administrative remedies available to such
Claimant under the Plan before such Claimant may seek judicial review pursuant
to Section 502(a) of ERISA.
ARTICLE X
BENEFICIARY DESIGNATION
          SECTION 10.01 Beneficiary Designation. Each Member shall have the
right, at any time, to designate any person, persons, entity or entities as his
Beneficiary or Beneficiaries (both primary as well as contingent) to whom
payment under the Plan shall be paid in the event of his death prior to complete
distribution to the Member of the benefits due him under the Plan.
          SECTION 10.02 Amendments. Any Beneficiary designation may be changed
by a Member by the written filing of such change on a form prescribed by the
Company and shall become effective only when received, accepted and acknowledged
in writing by the Company. The new Beneficiary designation form shall cancel all
Beneficiary designations previously filed.

16



--------------------------------------------------------------------------------



 



          SECTION 10.03 No Beneficiary Designation. If a Member fails to
designate a Beneficiary as provided above, or if all designated Beneficiaries
predecease the Member, then any amounts to be paid to the Member’s Beneficiary
shall be paid to the Member’s estate.
          SECTION 10.04 Effect of Payment. The payment under this Article X of
amounts due to a Member under the Plan shall completely discharge the Company’s
obligations in respect of the Member under the Plan.
ARTICLE XI
AMENDMENT AND TERMINATION OF PLAN
          SECTION 11.01 Amendment. Subject to Section 8.01 and 11.02 of the
Plan, the Company reserves the right at any time and from time to time, by
action of the Committee or the Board to terminate, modify or amend, in whole or
in part, any or all of the provisions of the Plan, including specifically the
right to make any such amendments effective retroactively; provided that no such
action shall reduce the benefits or rights of any Disabled or Retired Member or
his Beneficiary. In addition, the Company may amend or modify any provision of
the Plan as to any particular Member by agreement with such Member, provided
that such agreement is in writing, is executed by both the Company and the
Member, and is filed with the Plan records. The provisions of any amendment or
modification made by agreement between a Member and the Company shall apply only
to the Member so agreeing and no other.
          SECTION 11.02 Section 409A. The Plan is intended to satisfy the
requirements of Section 409A of the Code with respect to amounts subject thereto
and shall be interpreted and construed in accordance with such intent. If, in
the good faith judgment of the Committee, any provision of the Plan could
otherwise cause any person to be subject to the interest and penalties imposed
under Section 409A of the Code, such provision shall be modified by the
Committee in its sole discretion to maintain, to the maximum extent practicable,
the original intent of the applicable provision without violating the
requirements of Section 409A of the Code, and, notwithstanding any provision in
the Plan to the contrary, the Committee shall have broad authority to amend or
to modify the Plan, without advance notice to or consent by any person, to the
extent necessary or desirable to ensure that no benefits under the Plan are
subject to tax under Section 409A of the Code. Any determinations made by the
Committee under this Section 11.02 shall be final, conclusive and binding on all
persons.
ARTICLE XII
MISCELLANEOUS
          SECTION 12.01 Unsecured General Creditor. The Plan is an unfunded
deferred compensation plan for a select group of management or highly
compensated employees within the meaning of ERISA, and shall be construed and
administered accordingly. Members and their Beneficiaries shall have no legal or
equitable rights, interest or claims in any property or assets of the Company.
The assets of the Company shall not be held under any trust for the benefit of
Members or their Beneficiaries or held in any way as collateral security for the
fulfilling of the obligations of the Company under the Plan. Any and all of the
Company’s assets shall be, and remain, the general, unpledged, unrestricted
assets of the Company. The

17



--------------------------------------------------------------------------------



 



Company’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise of the Company to pay money in the future.
          SECTION 12.02 Nonassignability. Each Member’s right under the Plan
shall be nontransferable except by will or by the laws of descent and
distribution and except insofar as applicable law may otherwise require. Subject
to the foregoing, neither a Member nor any other person shall have any right to
commute, sell, assign, transfer, pledge, anticipate, mortgage or otherwise
encumber, transfer, hypothecate or convey in advance of actual receipt the
amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be nonassignable and
non-transferable. No part of the amounts payable shall, prior to actual payment,
be subject to seizure or sequestration for the payment of any debts, judgments,
alimony or separate maintenance owed by a Member or any other person, nor be
transferable by operation of law in the event of a Member’s or any other
person’s bankruptcy or insolvency.
          SECTION 12.03 Not a Contract of Employment. The terms and conditions
of the Plan shall not be deemed to constitute a contract of employment with the
Member, and the Member (or his Beneficiary) shall have no rights against the
Company except as specifically provided herein. Moreover, nothing in the Plan
shall be deemed to give a Member the right to be retained in the service of the
Company or to interfere with the rights of the Company to discipline or
discharge him at any time. A Retired Member shall not be considered an employee
for any purposes under the law.
          SECTION 12.04 Binding Effect. The Plan shall be binding upon and shall
inure to the benefit of the Member or his Beneficiary, his heirs and legal
representatives, and the Company.
          SECTION 12.05 Withholding. To the extent required by the law in effect
at the time payments are made, the Company shall withhold from payments made
hereunder any taxes or other amounts required to be withheld for any federal,
state or local government and other authorized deductions.
          SECTION 12.06 Severability. In the event that any provision or portion
of the Plan shall be determined to be invalid or unenforceable for any reason,
the remaining provisions and portions of the Plan shall be unaffected thereby
and shall remain in full force and effect to the fullest extent permitted by
law.
          SECTION 12.07 Effective Date. The Plan was initially effective as of
January 1, 1986 (the “Effective Date”). This amendment and restatement is
effective as of January 1, 2008.
          SECTION 12.08 Governing Law. The Plan shall be construed under the
laws of the State of New York, to the extent not preempted by federal law.
          SECTION 12.09 Headings. The section headings used in this document are
for ease of reference only and shall not be controlling with respect to the
application and interpretation of the Plan.

18



--------------------------------------------------------------------------------



 



          SECTION 12.10 Rules of Construction. Any words herein used in the
masculine shall be read and construed in the feminine where they would so apply.
Words in the singular shall be read and construed as though used in the plural
in all cases where they would so apply. All references to sections are, unless
otherwise indicated, to sections of the Plan.

19